FILED
                           NOT FOR PUBLICATION                               JAN 23 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No. 14-50438

              Plaintiff-Appellee,                  D.C. No. 8:10-cr-00035-DOC

 v.
                                                   MEMORANDUM*
VAUGHN MAURICE WOODEN,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Vaughn Maurice Wooden appeals from the district court’s judgment and

challenges the sentence imposed upon revocation of supervised release to the

extent it required him to serve six months in a residential reentry center (“RRC”) as

part of his supervised release term. We dismiss.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Wooden contends the district court procedurally erred by basing the RRC

condition on the clearly erroneous finding that Wooden had intentionally violated

the previous RRC condition and because the RRC condition allegedly conflicts

with the sentencing options presented to Wooden by the district court. Because

Wooden has satisfied the six-month RRC condition, and any decision in this appeal

would have no effect on the length of his supervised release term, we dismiss the

appeal as moot. See United States v. Strong, 489 F.3d 1055, 1059 (9th Cir. 2007)

(“An appeal is moot when, by virtue of an intervening event, a court of appeals

cannot grant any effectual relief whatever in favor of the appellant.” (internal

quotation marks omitted)).

      DISMISSED.




                                          2                                    14-50438